In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00366-CV
                             ________________________

                          DARK PUPPET, LLC, APPELLANT

                                           V.

                RAIDERPARK, LP & CLAYTON B. ISOM, APPELLEES



                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2013-508,428; Honorable Les Hatch, Presiding


                                    October 31, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Dark Puppet, LLC, filed this appeal from the trial court’s summary

judgment in favor of Appellees, Raiderpark, LP and Clayton B. Isom. The notice of

appeal was filed on October 13, 2014. By letter dated October 14, 2014, this Court

notified Dark Puppet, LLC that the filing fee of $195.00 had not been paid and that

failure to submit payment within ten days might result in dismissal of the appeal. Dark
Puppet, LLC has not responded, paid the filing fee nor made other arrangements for the

discharge of the clerk’s filing fee. See TEX. R. APP. P. 12.1(b).


       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).




                                                 Patrick A. Pirtle
                                                     Justice




                                             2